DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
This action is responsive to the original application filed on 1/5/2018, the Remarks and Amendments filed on 8/29/2022, and the RCE filed on 8/29/2022.

Priority

Examiner acknowledges Applicant's claim for benefit as a 371 of PCT/GB2016/052022 filed 7/5/2016 and for priority based on GB1511887 filed 7/7/2015 in Great Britain.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-15 are rejected under 35 U.S.C. § 103 as being obvious over Deoras et al. (US 2015066496 A1, hereinafter “Deoras”) in view of Liu et al. (Liu et al., “EFFICIENT LATTICE RESCORING USING RECURRENT NEURAL NETWORK LANGUAGE MODELS”, July 14, 2014, 2014 IEEE International Conference on Acoustic, Speech and Signal Processing (ICASSP), pp. 4908-4912, hereinafter “Liu”), Jagla et al. (Jagla et al., “Adaptive encoding neural networks for the recognition of human signal peptide cleavage sites”, Mar. 2000, Bioinformatics, Volume 16, Issue 3, March 2000, pp. 245–250, hereinafter “Jagla”), and Monjezi et al. (Monjezi et al., “Evaluation of effect of blasting pattern parameters on back break using neural networks”, Apr., 23, 2008, International Journal of Rock Mechanics & Mining Sciences 45 (2008), pp. 1446–1453, hereinafter “Monjezi”).

Regarding claim 1, Deoras discloses an electronic device comprising: (¶22; “It is also to be understood that a component or system may be localized on a single device or distributed across several devices”)
a processor, at least one input interface, and an artificial neural network, comprising an input layer, an output layer and at least first and second hidden layers (e.g. §Abstract or ¶30; DNN or RNN comprises an input layer, a plurality of hidden layers, and an output layer or ¶¶50-56: weights between the input layer and the first hidden layer … weights learned … recurrent connections … output layer or Figures 8, 9, 11 and the associated disclosure); 
wherein the processor is configured to generate one or more predicted next items in a sequence of items based on an input sequence item received at the at least one input interface by (e.g. ¶6; labels predicted assigned to respective previous words in the sequence can be used for predicting the label for the word currently being considered or ¶60: For each word in the sequence of words … context nodes …to perform tasks, such as sequence prediction) based on an input sequence item received at the at least one input interface (e.g. ¶60: the respective raw input is propagated in a standard feed-forward fashion … context nodes … can maintain and learn a state summarizing past inputs … to perform tasks, such as sequence prediction) by: 
processing the context vector with the artificial neural network (e.g. ¶39; context at the particular time … associated with an observed input sequence of words or ¶60: For each word in the sequence of words … context nodes maintain a copy of the previous values .. can maintain and learn a stat summarizing past inputs … to perform tasks, such as sequence prediction …to perform tasks, such as sequence prediction; Also see ¶¶52-57, 62-64);
generating an output vector at least by transforming the output of the second hidden layer of the artificial neural network using [the stored data], wherein the output vector corresponds to one or more predicted next items (e.g. ¶52: output layer … output vector … label or ¶58: assigning semantic labels to words in a sequence of words … outputting … sequence of labels to be assigned to the respective sequence of words); and 
outputting the output vector (e.g. ¶52; output or ¶58; outputting).
Deoras fails to explicitly disclose but Liu discloses retrieving a context vector corresponding to the input sequence item (Page 4909, Column 2; “In contrast, the context state of an RNNLM to predict a given word is represented by an ordered pair that encodes the full, complete history “, which discloses, under a broadest reasonable interpretation of the claim language, retrieving or obtaining a context vector in the form of an ordered pair that corresponds to an input sequence or sequence of historical events; and Abstract; “a vector representation of complete history contexts”).
Deoras and Liu are analogous art because both are concerned with the use of neural networks to process sequential data.  It would have been obvious to one of ordinary skill in neural network computing before the effective filing date of the claimed invention to modify Deoras to incorporate retrieving a context vector corresponding to an input sequence item as taught by Liu to yield the predictable result of retrieving a context vector corresponding to the input sequence item.  The motivation for doing so would be to provide for an efficient use of language models in speech recognizers (Liu; §3).
Deoras fails to explicitly disclose but Jagla discloses an encoding matrix configured to map input sequence items into a discrete form processable by the artificial neural network (Page 246, Column 2; “The adaptive encoding neural network (ACN) presented here is a feed forward neural network (Hertz et al., 1991) with an integrated encoding layer. Each amino acid of the input sequence is encoded using the same property vectors at each position . . . The function Index(Xi) maps the amino acid Xi to the corresponding column vector of the Code-matrix. The encoding matrix is the same for each position in the sequence and no threshold values or non-linear functions are connected with it”, which discloses, under a broadest reasonable interpretation of the claim language, an encoding matrix that maps input sequence items into a discrete form that is processable by an ANN or adaptive encoding neural network).
Deoras, Liu, and Jagla are analogous art because all are concerned with the use of neural networks to process sequential data.  It would have been obvious to one of ordinary skill in neural network computing before the effective filing date of the claimed invention to modify Deoras to incorporate an encoding matrix that maps input sequence items into a discrete form processable by an ANN as taught by Jagla and the context vector of Liu to yield thee predictable result of retrieving a context vector corresponding to the input sequence item from an encoding matrix configured to map input sequence items into a discrete form processable by the artificial neural network. The motivation for doing so would be to use an ANN to recognize sequence patterns (Jagla; Abstract).
Deoras fails to explicitly disclose but Monjezi discloses wherein a number of units of the second hidden layer is equal to a number of units of the input layer (Page 1448, Figure 1; the figure discloses a feed forward neural network architecture that comprises an input layer with the same number of units or neurons as the second hidden layer, which is four units or neurons).
Deoras, Liu, Jagla, and Monjezi are analogous art because all are concerned with the use of neural networks to process data.  It would have been obvious to one of ordinary skill in neural network computing before the effective filing date of the claimed invention to modify Deoras, Liu, and Jagla to incorporate the neural network architecture of Monjezi to yield the predictable result of wherein a number of units of the second hidden layer is equal to a number of units of the input layer. The motivation for doing so would be to provide for a number of hidden layers and a number of neurons in the hidden layers in a neural network architecture “according to the problem to be solved” (Monjezi; Page 1447, Column 2).

Regarding claim 15, it is a method claim corresponding to the steps of independent claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 4, the rejection of claim 1 is incorporated and Deoras fails to explicitly disclose but Liu discloses where the processor is configured to retrieve the context vector corresponding to the input sequence by accessing an item embedding from a cache (e.g. §3.1: cache that stores the RNNLM probabilities associated with n-gam histories derived … can be computed on-the-fly by request and accessed via the cache; Also see §3.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deoras to incorporate a cache as taught by Liu for the benefit integration into beam search based decoders (Liu e.g. §3.2).

Regarding claim 5, the rejection of claim 1 is incorporated and Deoras further discloses wherein the processor is configured to process the context vector with the artificial neural network by:
providing the context vector to the input layer of the artificial neural network (e.g. ¶¶52-55: input vector w(t) or ¶¶56-61: input vector x(t); Also see ¶¶62-64 ); 
multiplying the contents of the input layer with a first weight matrix W0 to generate a first result, and providing the first result to the first hidden layer of the artificial neural network (e.g. ¶¶52-55: weight matrices U, W, V or ¶¶56-61: U and V … weight matrices; Also see ¶¶62-64); 
processing the input to the first hidden layer with the nodes of the first hidden layer to produce an output of the first hidden layer (e.g. ¶¶52-55 or ¶¶56-61: V …weight matrices; Also see ¶¶62-64); 
multiplying the output of the first hidden layer with a second weight matrix W1 to generate a first result, and providing the second result to the second hidden layer of the artificial neural network (e.g. ¶¶52-55: weight matrices or ¶¶56-61: W … weight matrices; Also see ¶¶62-64); and
processing the input to the second hidden layer with the nodes of the second hidden layer to produce an output of the second hidden layer (e.g. ¶¶52-55: output y(t) or ¶¶56-61: c(t); Also see ¶¶62-64).

Regarding claim 6, the rejection of claims 1 and 5 are incorporated and Deoras further discloses wherein the artificial neural network further comprises a recurrent hidden vector (e.g. ¶52-55: hidden layer in the middle with recurrent connections … layer (vector) or ¶60: recurrent connections; Also see ¶65 or ¶70).

Regarding claim 7, the rejection of claims 1, 5, and 6 are incorporated and Deoras further discloses wherein the processor is configured to concatenate the contents of the input layer with the recurrent hidden vector prior to processing the contents of the input layer with the hidden layers of the artificial neural network (e.g. ¶47: n-gram lexical features can be represented as a concatenation of n “one of N coded” binary vectors, where N is the size of the lexical vocabulary or ¶64: recurrence can be combined with the idea of an input window. This can be achieved by feeding the network with concatenation of the t previous time steps vectors … in addition to the use of word context windows; Also see ¶7 or ¶56).

Regarding claim 8, the rejection of claims 1, 5, and 6 are incorporated and Deoras further discloses wherein the recurrent hidden vector comprises data indicative of a previous state of the artificial neural network (e.g. ¶7: RNN can be fed with a concatenation of a threshold number of previous steps in time (vectors)).

Regarding claim 9, the rejection of claims 1, 5, 6, and 8 are incorporated and Deoras further discloses wherein the processor is configured to update the recurrent hidden vector according to the output of the first hidden layer (e.g. ¶60: parameter updating rule is applied taking into account the influence of past states through the recurrent connections. Accordingly, context nodes maintain a copy of the previous values of the hidden nodes, since these propagated to the recurrent connections from t−1 before updating rule is applied at t; Also see ¶¶67-69).

Regarding claim 10, the rejection of claims 1, 5, 6, 8, and 9 are incorporated and Deoras further discloses wherein the processor is configured to update the recurrent hidden vector by replacing the recurrent hidden vector with the output of the first hidden layer (e.g. ¶60: parameter updating rule is applied taking into account the influence of past states through the recurrent connections. Accordingly, context nodes maintain a copy of the previous values of the hidden nodes, since these propagated to the recurrent connections from t−1 before updating rule is applied at t or ¶¶67-69: update … all values must be recomputed from the beginning of the word sequence in order to obtain ‘correct’ predictions that are consistent with the current model training parameters … history of values can be kept as an approximation).
 
Regarding claim 11, the rejection of claim 1 is incorporated and Deoras further discloses context vector that corresponds to the input received at the at least one input interface (¶60: context nodes maintain a copy of the previous values of the hidden nodes, since these propagated to the recurrent connections from t−1 before updating rule is applied at t. Therefore, the ST-DNN 802, when using the architecture set forth in FIG. 9, can maintain and learn a state summarizing past inputs, allowing the ST-DNN 802 to perform tasks, such as sequence prediction; Also see ¶¶62-64).
Deoras fails to explicitly disclose but Jagla discloses wherein the processor is configured to retrieve the context vector by retrieving a row or column of the encoding matrix (Page 245, Column 2; “The function Index(Xi) maps the amino acid Xi to the corresponding column vector of the Code-matrix. The encoding matrix is the same for each position in the sequence and no threshold values or non-linear functions are connected with it. The expression in angular brackets gives the contribution of an amino acid at a sequence position to the network output (positional contribution)”). 
The motivation to combine Deoras, Liu, and Jagla is the same as discussed above with respect to claim 1.

Regarding claim 12, the rejection of claims 1 and 11 are incorporated and Deoras further discloses wherein the processor is configured to produce a 1-of-N vector corresponding to the input sequence item and to retrieve the context vector by transforming the 1-of-N vector using the encoding [[matrix]] (e.g. ¶¶52-61: input layer (vector) w(t) represents an input word at time t encoded using 1-of-N coding … hidden layer maintains representation of the word sequence history … retain word ordering information using representations concatenated in sequence in a given context window … hidden layers used in connection with outputting probability over labels while incorporating long-term context dependencies when outputting a probability distribution over a sequence of labels).
Deoras fails to explicitly disclose but Jagla disclose the encoding matrix (Page 245, Column 2; “The function Index(Xi) maps the amino acid Xi to the corresponding column vector of the Code-matrix. The encoding matrix is the same for each position in the sequence and no threshold values or non-linear functions are connected with it. The expression in angular brackets gives the contribution of an amino acid at a sequence position to the network output (positional contribution)”). 
The motivation to combine Deoras, Liu, and Jagla is the same as discussed above with respect to claim 1.

Regarding claim 13, the rejection of claims 1, 11, and 13 are incorporated and Deoras further discloses wherein transforming the 1-of-N vector comprises multiplying the 1-of-N vector and the encoding [[matrix]] using matrix multiplication (e.g. ¶¶52-61: layers are connected with weights denoted by the matrices U, W, and V … input layer (vector) w(t) represents an input word at time t encoded using 1-of-N coding … activation computation [using Equation 6 and Equation 7] … assigning semantic labels … Mathematically represented as [Equations 8, 9, 10] where U and V are weight matrices ).
Deoras fails to explicitly disclose but Jagla disclose the encoding matrix (Page 245, Column 2; “The function Index(Xi) maps the amino acid Xi to the corresponding column vector of the Code-matrix. The encoding matrix is the same for each position in the sequence and no threshold values or non-linear functions are connected with it. The expression in angular brackets gives the contribution of an amino acid at a sequence position to the network output (positional contribution)”). 
The motivation to combine Deoras, Liu, and Jagla is the same as discussed above with respect to claim 1.

Regarding claim 14, the rejection of claim 1 is incorporated and Deoras further discloses wherein the processor is further configured to retrieve an output class prediction from the output layer of the artificial neural network, wherein the output class prediction defines a group of one or more sequence items (e.g. ¶63: output layer outputs a probability distribution over a sequence of labels that are respectively to be assigned; Also see ¶Abstract or ¶¶52-61).     

Claims 2-3 are rejected under 35 U.S.C. § 103 as being obvious over Deoras, Liu, Jagla, and Monjezi and further in view of MacPherson (US 2009/0063557).

Regarding claim 2, the rejection of claim 1 is incorporated and Deoras fails to explicitly disclose but MacPherson discloses wherein the stored data is either values of parameters of a character-compositional model which is a predictor configured to compute a location of an item in a multi-dimensional space from individual characters of the item, or the stored data is item embeddings being locations of items in the multi-dimensional space (e.g. ¶¶108-110: Context Driven Topologies … the more associations each object accumulates, the more this changes the edges, or texture, of each of the -multidimensional boundaries [FIG. 4] …. Context is the measurement used in the time dependent topologies). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deoras, Liu, Jagla, and Monjezi to incorporate data embedded/sotred in multi-dimensional space as taught by MacPherson for the benefit of consolidated representations of groups of data associated with context information (MacPherson e.g. ¶Abstract).

Regarding claim 3, the rejection of claims 1 and 2 are incorporated and Deoras fails to explicitly disclose but Liu discloses where the encoding [[matrix]] is held in a cache and wherein the processor is configured to compute an item embedding corresponding to the input sequence item from the character-compositional model and to add the item embedding to the cache (e.g. §3.1: full preceding history … contexts of RNNLM probabilities … truncated contexts … approximated RNNLM state for the complete history … shared n-gram style … in practice operates as a state cache that stores the RNNLM probabilities associated with histories).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deoras to incorporate a cache as taught by Liu for the benefit integration into beam search based decoders (Liu e.g. §3.2).
Deoras fails to explicitly disclose but Jagla disclose the encoding matrix (Page 245, Column 2; “The function Index(Xi) maps the amino acid Xi to the corresponding column vector of the Code-matrix. The encoding matrix is the same for each position in the sequence and no threshold values or non-linear functions are connected with it. The expression in angular brackets gives the contribution of an amino acid at a sequence position to the network output (positional contribution)”). 
The motivation to combine Deoras, Liu, and Jagla is the same as discussed above with respect to claim 1.


Response to Arguments

	Applicant’s arguments and amendments, filed on 8/29/2022, with respect to the objection to the title have been fully considered and are persuasive.  The objection to the title is withdrawn.

Applicant’s arguments and amendments, filed on 8/29/2022, with respect to the 35 U.S.C. § 103 rejection of claim 1-15 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1 and 15.  Deoras, Liu, Jagla, and Monjezi are now being used to render claims 1 and 15 obvious under 35 USC § 103.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127